Citation Nr: 0700583	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  06-31 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an evaluation in excess 
of 30 percent for PTSD.  The veteran timely disagreed with 
that determination.  After the RO issued a September 2006 
statement of the case, the veteran's timely substantive 
appeal was received that same month.

When he submitted his September 2006 substantive appeal, the 
veteran requested a videoconference hearing before the Board.  
The requested videoconference hearing was conducted before 
the undersigned Acting Veterans Law Judge in November 2006.

At his Board videoconference hearing, the veteran withdrew an 
appeal for an increased evaluation in excess of 30 percent 
for hearing loss disability.  The withdrawal of the appeal of 
that issue is valid, and that issue is not before the Board 
at this time.  38 C.F.R. § 20.204(a), (b) (2006).  

At his videoconference hearing before the Board, the veteran 
requested that the record be held open for 30 days in order 
to allow the veteran an opportunity to submit private 
treatment records discussed at the hearing.  The veteran did 
not submit additional records.  The 30-day period allowed for 
such submission following the hearing has expired.  Appellate 
review may proceed.

The veteran, at his November 2006 videoconference hearing, 
requested that his case the advanced on the Board's docket 
due to his advanced age.  The undersigned Acting Veterans Law 
Judge granted that motion.  Accordingly, the veteran's claim 
has been advanced on the Board's docket.  38 C.F.R. § 
20.900(c) (2006).




FINDING OF FACT

The veteran's PTSD has been manifested by increased 
irritability, increased difficulty in interpersonal 
relationships, including family members, by the need for 
medication and therapy, and by Global Assessment of 
Functioning scores of 50 to 55, but the veteran's PTSD has 
not been manifested by impaired abstract thinking, 
disturbance of verbal communications such as illogical, 
obscure, or irrelevant speech, auditory or visual 
hallucinations, neglect of personal hygiene, difficulty in 
understanding complex commands, or by any other symptom or 
combination of symptoms which meets a criterion for an 
evaluation in excess of 50 percent.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation (but no higher) for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.125, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a 30 percent evaluation for 
his service-connected PTSD, contends that his symptoms have 
become more severe.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Following the veteran's submission of his December 2004 
request for an increased evaluation in for PTSD, among other 
claims, the RO issued a December 2004 letter which informed 
the appellant of the actions VA would take to assist him to 
develop the claims, and advised the veteran of the evidence 
required to substantiate the claims, including notice to the 
veteran of the criteria for increased evaluations.  The RO 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit any evidence he had, and advised him that he could 
submit his own statements to describe evidence of increased 
disability.  This notice was sufficient to advise the veteran 
to submit evidence in his possession.  The AMC advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

The Board finds that the December 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim addressed in this appeal was thereafter adjudicated 
in May 2005, so the notice provided meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records have been 
obtained, and VA examination has been provided.  The veteran 
submitted private clinical records from the physician he 
identified at his hearing as his treating physician.  The 
veteran, and his spouse, testified at a hearing before the 
Board by videoconference.  Following that videoconference 
hearing, the record was held open for 30 days to allow the 
veteran to submit additional evidence discussed at that 
hearing.  The veteran has been afforded an opportunity to 
submit any additional evidence and or to identify any 
relevant evidence.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the duty to assist the veteran has 
also been met.  

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, and appellate review at 
this time does not result in any prejudice to the veteran.

In addition, the RO issued an August 2006 letter which 
specifically addressed the determination of a rating and 
effective date that may be assigned following a claim for an 
increased evaluation.  Since the claim was readjudicated in 
September 2006, when the statement of that case was issued, 
the Board finds that this notice was adequate.  Any error in 
failing to notify the veteran regarding the effective date is 
harmless error, since the claim at issue in this appeal 
addresses the rating to be assigned, and the veteran will be 
afforded an opportunity to disagree with the effective date 
assigned for the increased evaluation granted by the Board in 
this decision when the RO implements this decision. 

Claim for increased evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim in this case, a 
30 percent rating, the evaluation assigned in this case prior 
to the veteran's December 2004 claim for an increased 
evaluation, is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130. 

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a Global Assessment of Functioning (GAF) 
score of 61-70 suggests some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job.

Facts and analysis

Historically, the veteran was granted service connection for 
PTSD by a rating decision issued in March 2001, and a 30 
percent evaluation was granted, effective in August 2000.  In 
December 2004, the veteran submitted a claim for an 
evaluation in excess of 30 percent for PTSD, stating that the 
severity of that disability had increased.

In support of his December 2004 claim, the veteran submitted 
private clinical records dated from September 1999 through 
October 2004.  Those clinical records disclose that the 
veteran reported that medications he was taking for his 
psychiatric symptoms, Xanax and Ambien, were losing their 
effectiveness.  The veteran reported some difficulty with 
recent memory, decrease in appetite and, difficulty sleeping, 
among other symptoms.  The provider stated that the veteran 
appeared anxious.  A GAF score of 55 was assigned, and the 
veteran's medication regimen was adjusted.  Treatment records 
dated in December 2003 reflect that the veteran reported that 
use of Ativan helped him avoid nightmares of combat and he 
was able to sleep through the night, although he reported 
some continuing flashbacks during the day.  Treatment records 
through October 2004 disclosed no specific changes in the 
veteran's symptoms or care, other than adjustments to his 
medications.  

On VA examination conducted in January 2005, the veteran 
reported that he was married to his wife of 25 years, but the 
relationship had become difficult in the past two years 
because of the veteran's agitation and irritability.  The 
veteran stated that his wife had urged him to seek treatment 
for this behavior.  The veteran reported that he thought 
about his experiences on combat on a daily basis.  He 
reported that he worried about everything and was easily 
upset by any change in routine.  The news of the war in Iraq 
was very disturbing to him.  He was taking Zoloft and a 
medication to help him sleep.  He reported that even with 
medication, he was usually able to sleep only about four 
hours before awakening.  

The examiner stated that the veteran's mood was anxious and 
worried.  His affect was compatible with anxiety and worry.  
There were several signs of depression.  The veteran's 
thought processes were logical and coherent with no signs of 
conclusion is or bizarre ideations.  However, there was 
fixation on his experiences in combat.  The examiner stated 
that the veteran's symptoms of PTSD were more severe than the 
symptoms noted three or four years ago.  He was more worried, 
irritable, and preoccupied with memories of war time events.  
Concentration was difficult for him and he was subject to 
distraction.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 for his current functioning and 
50 for his highest functioning in the prior year.

VA outpatient treatment records dated in June 2005 reflect 
that the veteran had begun taking Zoloft, prescribed by a 
private physician.  He reported that he sometimes had periods 
of deep depression and fleeting thoughts of suicide, but 
there was no history of suicidal behavior.  The veteran 
became tearful near the end of the session.  The provider 
assigned a GAF score of 55.  September 2005 treatment notes 
reflect that the veteran was thinking about his combat 
experiences several times a day and had dreams of trauma.  He 
reported feeling sad and less active recently.  The veteran 
appeared somewhat despondent and anxious. November 2005 VA 
treatment notes reflect that the veteran reported a general 
distress level of about 5 on a scale of 1 to 10.  The 
provider assigned a GAF score of 55.  December 2005 treatment 
notes reflect that the veteran remained somewhat anxious but 
not decompensated and less tearful than when individual 
therapy sessions were initiated. 

During the veteran's November 2006 videoconference hearing, 
the veteran and his wife and both testified that his anger, 
impatience, nervousness, and irritability were affecting his 
marriage of about 20 years.  The veteran noted difficulty 
getting along with his wife's children.  The veteran and his 
wife testified that the veteran had become less social and 
attended events outside the home infrequently.

The VA and private treatment records and the veteran's 
testimony before the Board are all consistent with an 
increase in symptoms of PTSD as compared to the prior VA 
examination, when the veteran was last evaluated for VA 
purposes, in 2001.  Medications that had previously helped 
decrease the veteran's symptoms were no longer as effective.  
The current evidence reflects that attempts to try new 
medications and adjust medications have been less effective 
in reducing the veteran's symptoms than in the past.  This 
evidence is consistent with the veteran's contention that his 
service-connected PTSD has increased in severity.

The GAF score assigned since the veteran submitted his claim 
for an increased evaluation have ranged from 50 to 55, but no 
higher.  It is the Board's opinion that the GAF scores of 50 
to 55 are consistent with a 50 percent evaluation, resolving 
any reasonable doubt in the veteran's favor.  The veteran's 
increased symptomatology, requiring addition of a brief 
period of individual psychotherapy in addition to 
medications, and the providers descriptions of the veteran 
during the course of that therapy, is more consistent with a 
50 percent evaluation than with the 30 percent evaluation 
previously assigned.  

However, the evidence is devoid of any report or description 
of any symptom of PTSD which would meet a criterion for an 
evaluation in excess of 50 percent at any time during the 
pendency of this claim.  The evidence reflects that the 
veteran's verbal communications are effective and logical, 
and there is no evidence of intermittently illogical, 
obscure, or irrelevant speech.  The evidence establishes that 
the veteran does function independently, since he continues 
to attend PTSD therapy and remains independent in his self-
care, and occasionally socializes, despite his general 
irritability and anxiety.  He remains married, although his 
wife was required to urge him to seek treatment for his 
increased irritability and nervousness.  There is no evidence 
that he has such impaired impulse control as to warrant an 
evaluation in excess of 50 percent.  He has reported 
irritability, but there is no evidence that his actions when 
irritable have been other than verbal in nature.  The 
evidence establishes that there is no spatial disorientation 
or neglect of personal appearance and hygiene.  

The evidence also clearly establishes that the veteran has 
not manifested symptoms of total disability such as 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living, 
or severe memory loss, such as inability to remember his own 
name.  

The preponderance of the evidence supports an increased 
evaluation to 50 percent, but is against an evaluation in 
excess of 50 percent for PTSD.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable determination than the 
increased evaluation to 50 percent.  



ORDER

An increased evaluation from 30 percent to 50 percent for 
service-connected PTSD is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.




____________________________________________
MICHAEL D. MARTIN,
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


